Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1-21 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of copending Application No. 17/172092.  Although the conflicting claims are not identical, they are not patentably distinct from each other because: claim 1 of copending application anticipate all the limitations in the claim 1 of instant application because the claims are obvious variants of each other.
Copending Application 17/172092
Instant Application 17/170941
1. A loudspeaker device, comprising: 
an earphone core configured to transfer an electrical signal to a vibration signal; 
an auxiliary function module configured to receive an auxiliary signal and perform an auxiliary function; 
a first flexible circuit board configured to electrically connect with an audio signal wire and an auxiliary signal wire of an external control circuit, 
the audio signal wire and the auxiliary signal wire being electrically connected to the earphone core and the auxiliary function module, 

respectively through the first flexible circuit board; and a core housing configured to accommodate the earphone core, the auxiliary function module, and the first flexible circuit board.


A loudspeaker, comprising: 
an earphone core configured to convert an electric signal into a vibration signal; 
an auxiliary function module configured to receive an auxiliary signal and execute an auxiliary function; and 
a flexible circuit board configured to electrically connect to an audio signal wire and an auxiliary signal wire of an external control circuit, and 

electrically connect the audio signal wire and the auxiliary signal wire with the earphone core and the auxiliary function module, respectively.


Claims 1-21 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 10 of copending Application No. 17/445602.  Although the conflicting claims are not identical, they are not patentably distinct from each other because: claim 10 of copending application anticipate all the limitations in the claim 1 of instant application because the claims are obvious variants of each other.
Copending Application 17/445602
Instant Application 17/170941
1. A loudspeaker device, comprising: a support connector configured to be in contact with a head; and a speaker component, the speaker component including an earphone core and a core housing for accommodating the earphone core, the core housing being fixedly connected to the support connector, the core housing being provided with a key module; wherein a ratio of a mass of the key module and a mass of the speaker component is not greater than 0.3.

10. The loudspeaker device of claim 3, further comprising: an auxiliary function module configured to receive an auxiliary signal and perform an auxiliary function; 

and a flexible circuit board configured to electrically connect to an audio signal wire and an auxiliary signal wire of an external control circuit, the audio signal wire and the auxiliary signal wire being electrically and respectively connected to the earphone core and the auxiliary function module through the flexible circuit board, wherein the core housing is further configured to accommodate the auxiliary function module and the flexible circuit board.
A loudspeaker, comprising: 


an earphone core configured to convert an electric signal into a vibration signal; 







an auxiliary function module configured to receive an auxiliary signal and execute an auxiliary function; and 
a flexible circuit board configured to electrically connect to an audio signal wire and an auxiliary signal wire of an external control circuit, and 

electrically connect the audio signal wire and the auxiliary signal wire with the earphone core and the auxiliary function module, respectively.


Claims 1-21 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 12 of copending Application No. 17/305244.  Although the conflicting claims are not identical, they are not patentably distinct from each other because: claim 12 of copending application anticipate all the limitations in the claim 1 of instant application because the claims are obvious variants of each other.
Copending Application 17/305244
Instant Application 17/170941
1. A loudspeaker apparatus, comprising: a support connection member configured to contact with a user's head; at least one loudspeaker assembly, wherein the loudspeaker assembly includes an earphone core and a core housing configured to accommodate the earphone core, the core housing is fixedly connected to the support connection member, at least one button module is arranged on the core housing, the interior of the core housing further includes at least two microphones, and the at least two microphones are arranged at a position different from a user's mouth; and a control circuit or a battery accommodated in the support connection member, wherein the control circuit or the battery drives the earphone core to vibrate to generate sound.

12. The loudspeaker apparatus of claim 4, including: an auxiliary function module configured to receive an auxiliary signal, and perform an auxiliary function, the auxiliary function module including the at least two microphones; and 
a first flexible circuit board configured to electrically connect an audio signal wire and an auxiliary signal wire of an external control circuit, 

and the audio signal wire and the auxiliary signal wire being electrically connected to the earphone core and the auxiliary function module through the first flexible circuit board, respectively.
A loudspeaker, comprising: 



an earphone core configured to convert an electric signal into a vibration signal; 













an auxiliary function module configured to receive an auxiliary signal and execute an auxiliary function; and 

a flexible circuit board configured to electrically connect to an audio signal wire and an auxiliary signal wire of an external control circuit, and 

electrically connect the audio signal wire and the auxiliary signal wire with the earphone core and the auxiliary function module, respectively.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim limitations “auxiliary function module” has been interpreted under 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph, because it uses a non-structural term “module" coupled with functional language “execute an auxiliary function" without reciting sufficient structure to achieve the function.  Furthermore, the non-structural term is not preceded by a structural modifier.
Since this claim limitation invokes 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph, claims 1-21 are interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph limitation: ¶0139 discloses that the auxiliary function module may be a switch or a microphone.
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not wish to have the claim limitation treated under 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph, applicant may amend the claim so that it will clearly not invoke 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph, or present a sufficient showing that the claim recites sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance with 35 U.S.C. § 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 8-13 are rejected because claim 8 recites the limitations "the external wire” and “the second pad”.  There is insufficient antecedent basis for these limitations in the claim. The limitations were not preceded by “an external wire or a second pad”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang (US 2016/0286302) in view of Hankey (US 2008/0164934).

Regarding claim 1, Huang teaches A loudspeaker, comprising: an earphone core configured to convert an electric signal into a vibration signal (Huang figure 1, speakers 30 and 40 and ¶0023 “vibrate to generate sound wave”); an auxiliary function module (Huang figure 1, control bar 70) configured to receive an auxiliary signal and execute an auxiliary function (Huang figure 1, and ¶0026, “control turn-on or turn-off of the high frequency speakers 30”); and a circuit board configured to electrically connect to an audio signal wire (Huang ¶0025, “circuit adaption module 50 is electrically connected to the low frequency speaker 40”) and an auxiliary signal wire of an external control circuit (Huang ¶0025, “circuit adaption module 50 is electrically connected to …connection line L” and ¶0026 “control bar 70 is disposed on the connection line L”), and electrically connect the audio signal wire and the auxiliary signal wire with the earphone core (Huang ¶0025, “circuit adaption module 50 is electrically connected to the low frequency speaker 40”) and the auxiliary function module, respectively (Huang ¶0026, “The control bar 70 is disposed on the connection line L and the connection line L is further electrically connected to the circuit adaption module 50”), however does not explicitly teach the circuit board is a flexible circuit board.

Hankey teaches a flexible circuit board (Hankey figure 5 and ¶0131, flexible circuit board 522 and 512).

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the known technique of Hankey to improve the known loudspeaker of Huang to achieve the predictable result of conserving space by accommodating housing shape with an appropriate circuit board shape.
Regarding claim 15, Huang in view of Hankey teaches wherein the loudspeaker further includes: a core housing configured to accommodate the earphone core, the auxiliary function module, and the flexible circuit board (Huang figure 1, housing 11 and 13) ; and a fixing mechanism connected with the core housing and configured to support and maintain a position of the core housing, a battery assembly and a control circuit being disposed in the fixing mechanism (Huang ¶0022, holder 22 connects the housing parts in place).

Claim(s) 2 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang (US 2016/0286302) in view of Hankey (US 2008/0164934) in further view of OConnell (US 9674597).

Regarding claim 2, Huang in view of Hankey does not explicitly teach the flexible circuit board at least comprises a plurality of first pads and a plurality of second pads, at least one first pad of the plurality of first pads is electrically connected to the audio signal wire, the at least one first pad being electrically connected to at least one second pad of the plurality of second pads via a first flexible lead on the flexible circuit board, the at least one second pad is electrically connected to the earphone core via an external wire, and at least another one first pad of the plurality of first pads is electrically connected to the auxiliary signal wire and the auxiliary function module via a second flexible lead on the flexible circuit board.

OConnell teaches the flexible circuit board at least comprises a plurality of first pads and a plurality of second pads (Oconnell figure 3A-3B, solder pads 44), at least one first pad of the plurality of first pads is electrically connected to the audio signal wire (Oconnell figure 3B, driver 56 connected to a pad 44 via trace 43. It is known in the art that a wire can be used in place of a conductive trace 43 to connect two components), the at least one first pad being electrically connected to at least one second pad of the plurality of second pads via a first flexible lead on the flexible circuit board (Oconnell figure 3B, center pads 44 are connected to pads with mounted components. It is also known in the art that a flexible circuit board would have flexible leads. See also Col 5 lines 15-18), the at least one second pad is electrically connected to the earphone core via an external wire (Oconnell figure 3B, driver 56 connected to a pad 44 via trace 43. It is known in the art that a wire can be used in place of a conductive trace 43 to connect two components), and at least another one first pad of the plurality of first pads is electrically connected to the auxiliary signal wire and the auxiliary function module via a second flexible lead on the flexible circuit board (Oconnell figures 3A-3B, solder pads 44, and Huang ¶0025, “circuit adaption module 50 is electrically connected to …connection line L,” it would have been obvious to use pads and flexible leads as taught by Oconnell to form a connection for the components of Huang in view of Hankey).

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the known technique of Oconnell to improve the known loudspeaker of Huang in view of Hankey to achieve the predictable result of establishing secure electrical connections between components.

Regarding claim 8, Huang in view of Hankey in further view of OConnell teaches wherein the earphone core includes: a magnetic circuit component configured to provide a magnetic field (Huang ¶0005, “When the voice coil is driven by an electric current, a magnetic field is generated to interact with a magnetic force of the permanent magnet to drive the vibrating diaphragm to vibrate” and ¶0023, “The low frequency speaker 40 is a moving-coil loudspeaker”); a vibration component, the vibration component comprising a coil and an inner lead (Huang ¶0005, voice coil, and the voice coil would require a connection to receive an audio signal), the coil being located in the magnetic field (Huang ¶0005, “When the voice coil is driven by an electric current, a magnetic field is generated to interact with a magnetic force of the permanent magnet to drive the vibrating diaphragm to vibrate”), the inner lead being electrically connected to the coil, the coil receiving an audio current via the inner lead and converting the audio current into a mechanical vibration signal under an action of the magnetic field (Huang ¶0005, the voice coil would require a connection to receive an audio signal); the external wire that transmits the audio current to the coil (OConnell figure 3A-3B, driver 56 is connected to pad 44 through trace 43, it would have been obvious to use a electrical wire in replacement of the trace connection), one end of the external wire being electrically connected to the second pad (OConnell figure 3A-3B, pad 44 where driver 56 is mounted), other end of the external wire being electrically connected to the inner lead (OConnell figure 3A-3B, pad 44 connected to wire 48); and a bracket that accommodates the magnetic circuit component and the vibration component (Huang figure 1, the housing 11 and 13), the bracket including a wiring groove (Huang figure 1, opening 131), and the external wire and/or the inner lead being disposed inside the wiring groove (Huang figure 1,and ¶0025, “the connection line L may be fixed by passing through an opening 131 of the second housing 13”).

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang (US 2016/0286302) in view of Hankey (US 2008/0164934) in further view of Gus (US 2011/0316611)

Regarding claim 3, Huang in view of Hankey teaches the auxiliary function module is configured to implement one or more functions of an image function, a voice function, an auxiliary control function, and a switch control function (Huang figure 1, and ¶0026, “control turn-on or turn-off of the high frequency speakers 30”), however does not explicitly teach the auxiliary function module at least includes a first auxiliary function module and a second auxiliary function module.

Gus teaches an auxiliary function module at least includes a first auxiliary function module and a second auxiliary function module (Gus ¶0006, remote device control housing 108 has controls and buttons).

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the known technique of Gus to improve the known loudspeaker of Huang in view of Hankey to achieve the predictable result of controlling multiple parameters of a hearing device for a more enhanced audio experience.

Claim(s) 4-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang (US 2016/0286302) in view of Hankey (US 2008/0164934) in further view of Gus (US 2011/0316611) in further view of OConnell (US 9674597).

Regarding claim 4, Huang in view of Hankey in further view of Gus teaches the flexible circuit board at least includes a main circuit board and a first branch circuit board, the first branch circuit board is connected to the main circuit board, away from the main circuit board, and extends along one end of the main circuit board, the first auxiliary function module is disposed on the main circuit board, and the second auxiliary function module is disposed on the first branch circuit board.

OConnell teaches the flexible circuit board at least includes a main circuit board and a first branch circuit board (Oconnell figures 3A-3B, wherein the location of components 50, 56, 54 are on branch circuit boards and component 52 is on the main circuit board), the first branch circuit board is connected to the main circuit board, away from the main circuit board, and extends along one end of the main circuit board (OConnell figures 3A-3B), the first auxiliary function module is disposed on the main circuit board (OConnell figure 3A, wire harness 48 for audio source), and the second auxiliary function module is disposed on the first branch circuit board (OConnell figure 3B, microphones 50 or 54 can be considered auxiliary function modules).

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the known technique of Oconnell to improve the known loudspeaker of Huang in view of Hankey in further view of Gus to achieve the predictable result of establishing secure electrical connections between components.

Regarding claim 5, Huang in view of Hankey in further view of Gus in further view of OConnell teaches wherein a plurality of first pads are disposed on the main circuit board and a plurality of second pads are disposed on the first branch circuit board (OConnell figure 3A-3B).

Regarding claim 6, Huang in view of Hankey in further view of OConnell teaches the flexible circuit board further includes a second branch circuit board, the second branch circuit board is connected to the main circuit board, away from the main circuit board, extends along the other end of the main circuit board (Oconnell figures 3A-3B, wherein the location of components 50, 56, 54 are on branch circuit boards and component 52 is on the main circuit board), and is spaced apart from the first branch circuit board, the auxiliary function module further includes a third auxiliary function module, and the third auxiliary function module is disposed on the second branch circuit board (OConnell figure 3B, microphones 50 and 54 can be considered auxiliary function modules).

Regarding claim 7, Huang in view of Hankey in further view of OConnell teaches wherein: a plurality of first pads are disposed on the main circuit board, at least one second pad of a plurality of second pads is disposed on the first branch circuit board, and other second pads of the plurality of second pads are disposed on the second branch circuit board (Oconnell figures 3A-3B).

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang (US 2016/0286302) in view of Hankey (US 2008/0164934) in further view of OConnell (US 9674597) in further view of Yuen (US 2015/0256918).

Regarding claim 9, Huang in view of Hankey in further view of OConnell does not explicitly teach wherein the inner lead and the external wire are welded to each other, a welding position being located inside the wiring groove.

Yuen teaches wherein the inner lead and the external wire are welded to each other, a welding position being located inside the wiring groove (Yuen figure 3 and ¶0026, “component 4a in a sliding way, the fixed end extends into the left ear pad 1a and connected with the left ear pad fixedly. The right channel audio signal wire 52 is electrically connected with the fixed end of the first slide way 32a via the lead (for description convenience, the lead is called as the right channel audio signal wire 52a), and the common ground wire 50 is electrically connected to the fixed end of the second slide way 30 from the welding spot 11”).

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the known technique of Yuen to improve the known loudspeaker of Huang in view of Hankey in further view of OConnell to achieve the predictable result of a more secure bonding of electrical components.

Claim(s) 10, 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang (US 2016/0286302) in view of Hankey (US 2008/0164934) in further view of OConnell (US 9674597) in further view of Huang2 (US 2010/0046783).

Regarding claim 10, Huang in view of Hankey in further view of OConnell does not explicitly teach wherein the vibration component further at least includes a first vibration transmission component and a second vibration transmission component, wherein: the first vibration transmission component is disposed above the second vibration transmission component, the first vibration transmission component and the second vibration transmission component form a composite vibration structure stacked up and down to generate at least two resonance peaks, and the coil is fixed under the second vibration transmission component.

Huang2 teaches wherein the vibration component further at least includes a first vibration transmission component and a second vibration transmission component (Huang2, figure 4 and ¶0046,  high-frequency speaker part 3 and low-frequency speaker part 2), wherein: the first vibration transmission component is disposed above the second vibration transmission component, the first vibration transmission component and the second vibration transmission component form a composite vibration structure stacked up (Huang2, figure 4) and down to generate at least two resonance peaks (Huang2, figure 4 and ¶0046,  high-frequency speaker part 3 and low-frequency speaker part 2), and the coil is fixed under the second vibration transmission component (Huang2, figure 4 coil 23 and 31).

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the known technique of Huang2 to improve the known loudspeaker of Huang in view of Hankey in further view of OConnell to achieve the predictable result of minimizing the dimension of the earphone (Huang2 ¶0015).

Regarding claim 12, Huang in view of Hankey in further view of OConnell in further view of Huang2 teaches wherein: the first vibration transmission component includes a first circular ring and at least two first supporting rods converging toward a center of the first circular ring, and the second vibration transmission component includes a second circular ring and at least two second supporting rods converging toward a center of the second circular ring (Huang2 figure 3, diaphragms 24 and 32).

Regarding claim 13, Huang in view of Hankey in further view of OConnell in further view of Huang2 teaches wherein the first supporting rod and the second supporting rod are staggered (Huang2 figure 3, diaphragms 24 and 32).

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang (US 2016/0286302) in view of Hankey (US 2008/0164934) in further view of OConnell (US 9674597) in further view of Huang2 (US 2010/0046783) in further view of Kolton (US 2011/0293120).

Regarding claim 11, Huang in view of Hankey in further view of OConnell in further view of Huang2 does not explicitly teach wherein: the first vibration transmission component has greater elasticity relative to the second vibration transmission component, and a thickness of the first vibration transmission component is less than a thickness of the second vibration transmission component.

Kolton teaches wherein: the first vibration transmission component has greater elasticity relative to the second vibration transmission component, and a thickness of the first vibration transmission component is less than a thickness of the second vibration transmission component (Kolton ¶0016, “first and second diaphragms have different thickness and/or different hardness,” it is also known in the art that diaphragm with different thickness would yield different elasticity. See pertinent art Kim ¶0087, “a reduction in the thickness of diaphragms leads to enhanced elasticity of the diaphragms”).

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the known technique of Kolton to improve the known loudspeaker of Huang in view of Hankey in further view of OConnell in further view of Huang2 to achieve the predictable result of reproducing sound with different vibration characteristics (Kolton ¶0008).

Claim(s) 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang (US 2016/0286302) in view of Hankey (US 2008/0164934) in further view of Ishikawa (US 2005/0275714).

Regarding claim 16, Huang in view of Hankey does not explicitly teach the earphone core includes a vibration component, wherein the vibration component is connected to the core housing and configured to transmit the vibration signal to the core housing, and the core housing has a fitting surface in contact with a human body and configured to press the fitting surface against the human body at a predetermined pressure to transmit the vibration signal to the human body.

Ishikawa teaches the earphone core includes a vibration component, wherein the vibration component is connected to the core housing and configured to transmit the vibration signal to the core housing (Ishikawa figure 5 and ¶0056, bone conduction earphone 60), and the core housing has a fitting surface in contact with a human body and configured to press the fitting surface against the human body at a predetermined pressure to transmit the vibration signal to the human body (Ishikawa figure 5 and ¶0056, bone conduction earphone 60).

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the known technique of Ishikawa to improve the known loudspeaker of Huang in view of Hankey to achieve the predictable result of improving hearing capability of a user by utilizing bone conduction for frequency bands not heard by a user through air conduction.

Regarding claim 17, Huang in view of Hankey in further view of Ishikawa teaches wherein the fixing mechanism includes at least one of a pair of glasses (Ishikawa figure 5), a hat, a headwear, a rear hook, or other headwear products.

Allowable Subject Matter
Claims 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if 1) a terminal disclaimer is filed to overcome the double patenting rejection(s) set forth in this office action and 2) rewritten in independent form including all of the limitations of the base claim and any intervening claims because the closest prior art either alone or in combination, fail to anticipate or render obvious, the claimed limitation of “the fixing mechanism is a rear hook, a rear hook wire being disposed in the rear hook, one end of the rear hook wire being electrically connected to the battery assembly and the other end of the rear hook wire being electrically connected to the control circuit, and the fixing mechanism further includes at least one ear hook, one end of the ear hook being connected to the core housing and the other end of the ear hook being connected to the rear hook, a plurality of ear hook wires being disposed in the ear hook, the ear hook wire including the audio signal wire and the auxiliary signal wire, wherein the audio signal wire and the auxiliary signal wire are configured to be electrically connected to the control circuit, and the control circuit is electrically connected to the battery assembly through the flexible circuit board to control closing or opening of current” in combination with all other limitations in the claim(s) as defined by the applicant.

Claims 20-21 are objected to as being dependent upon a rejected base claim, but would be allowable if 1) a terminal disclaimer is filed to overcome the double patenting rejection(s) set forth in this office action and 2) rewritten in independent form including all of the limitations of the base claim and any intervening claims because the closest prior art either alone or in combination, fail to anticipate or render obvious, the claimed limitation of “the fixing mechanism is a pair of glasses, the fixing mechanism includes at least one rotating shaft, the at least one rotating shaft being configured to connect a glasses frame and glasses temples, wherein the glasses frame and the glasses temples are configured to rotate around the rotating shaft, and the rotating shaft includes a rotating shaft wiring channel along an axis of the rotating shaft, and a connecting wire is disposed in the fixing mechanism, the connecting wire being an electrical connecting wire, the connecting wire passing through the rotating shaft wiring channel, and both ends of the connecting wire extending into the glasses frame and the glasses temples, respectively” in combination with all other limitations in the claim(s) as defined by the applicant.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Garcia (US 2008/0240486), Kim (US 2008/0260188).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NORMAN YU whose telephone number is (571)270-7436.  The examiner can normally be reached on Mon - Fri 11am-7pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 571-272-7488.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Any response to this action should be mailed to:
                        Commissioner of Patents and Trademarks
                        P.O. Box 1450
                        Alexandria, Va.  22313-1450
        Or faxed to:
                    (571) 273-8300, for formal communications intended for entry and for 
                     informal or draft communications, please label “PROPOSED” or “DRAFT”.
                                Hand-delivered responses should be brought to: 
                         Customer Service Window 
                         Randolph Building 
                         401 Dulany Street 
                         Arlington, VA 22314
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NORMAN YU/Primary Examiner, Art Unit 2652